The opinion of the court was delivered
Per Curiam.
 Counsel assigned to prosecute a post-conviction proceeding under R. R. 3:10A on behalf of a defendant convicted of murder appeals from an allowance of $350 for his services. The county does not cross-appeal but notes the issue presented in State v. Loray and State v. Smith, 46 N. J. 417 (1966), both decided by us today, as to whether compensation may be awarded in a proceeding of this kind-In the present case, the trial court correctly held, as did the trial courts in Loray and Smith, that N. J. S. 2A:163-1 authorizes an award against the county. We think, however, the allowance was too low and should be raised to $1,000. The judgment is modified accordingly.
For modification — Chief Justice Weintraub and Justices Jacobs, Erancis, Proctor, Hall and Schettiwo — 6.
Opposed — ETone.